DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.
 
Status of Claims
Claims 1-7, 10-17, and 19-23 of US Application No. 16/160,825 are currently pending and have been examined. Applicant amended claims 1, 16, 21 and 22. Applicant previously canceled claims 8, 9 and 18.

Response to Arguments
The previous objection to claim 16 is withdrawn in consideration of amended claim 16.

The previous rejections of claims 1-22 under 35 USC § 103 are withdrawn. Applicant amended independent claims 1, 21 and 22 to overcome the prior art cited in the previous rejections. However, new rejections in view of Baer et al. (US 2017/0277180 A1) and Moughler et al. (US 2013/0311153 A1) are set forth below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-6, 10-16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (US 2017/0277180 A1, “Baer”) in view of Moughler et al. (US 2013/0311153 A1, “Moughler”).

Regarding claim 1, Baer discloses an unmanned surveyor and teaches:
positioning an optical surveying device within a work area (surveyor includes a vehicle for moving within an environment – see at least abstract; surveyor 101 may be positioned in a desired position – see at least ¶ [0024]; surveyor may include a camera 131 – see at least Fig. 1);
viewing work area landmarks within the work area in an image of the work area on a display screen view generated by the optical surveying device (controller may display video or images captured by the surveyor – see at least abstract; surveyor 101 may capture video via camera 131 – see at least ¶ [0025]); 
establishing virtual work area markers with associated geographic position data about the work area using the optical surveying device by placing the virtual work area markers in the image of the work area on the display screen view (controller detects input from a user while displaying the video to generate a virtual graph, the virtual graph comprising one or more anchor points – see at least ¶ [0027]; anchor points is a virtual object associated with a real-world position and assigned latitude and longitude coordinates –see at least ¶ [0028]; cursor may be positioned over a location in the video/image to place a flag – see at least Fig. 9 and ¶ [0106]);
establishing work area boundaries for the autonomous industrial vehicle from the work area markers within the image of the work area in the display screen view of the optical surveying device (controller may generate and display lines between anchor points – see at least ¶ [0028]; controller may calculate and display and area for a shape created from anchor points – see at least Fig. 9 and ¶ [0108]).


	However, Moughler discloses a method for sorting among a plurality of potential route plans for operating an autonomous ground based machine and teaches:
determining a route for the autonomous industrial vehicle based on the work area boundaries in the image of the work area on the display screen view, the route for the autonomous industrial vehicle limited to locations within the work area boundaries (model of work site 12 includes boundaries – see at least Figs. 2-7; virtual lane 76 corresponding to a first proposed route plan 78 may be created within, i.e., within the boundaries of, the virtual environment 70 – see at least Fig. 3 and ¶ [0025]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned surveyor of Baer to provide for determining a route within the work area boundaries, as taught by Moughler, to determine if routes are viable or unacceptable without having to physically traverse the route with an autonomous machine (Moughler at ¶ [0003], [0007]).

Regarding claim 2, Baer further teaches:
wherein viewing work area landmarks within the work area comprises scanning topographical features of the work area (vehicle may include a laser range finder 232 that can achieve a scanning effect – see at least ¶ [0037]).

Regarding claim 3, Moughler further teaches:
generating a three-dimensional terrain map of the work area from the topographical features (virtual terrain model of a virtual environment 70 may be constructed using aerial .

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned surveyor of Baer and Moughler to provide for generating a three-dimensional terrain map, as further taught by Moughler, to determine if routes are viable or unacceptable without having to physically traverse the route with an autonomous machine (Moughler at ¶ [0003], [0007]).

Regarding claim 4, Moughler further teaches:
generating exclusion areas within the work area boundaries based on the topological features (virtual lanes 76 may be designated as unacceptable if the autonomous machines 16, 18 may not successfully traverse the route due to grade of the proposed road – see at least ¶ [0031]; i.e., exclusion areas are areas with a grade that is too steep).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned surveyor of Baer and Moughler to provide for generating exclusion areas, as further taught by Moughler, to determine if routes are viable or unacceptable without having to physically traverse the route with an autonomous machine (Moughler at ¶ [0003], [0007]).

Regarding claim 5, Moughler further teaches:
wherein the exclusion areas comprise steep inclines and depressions within the work area that cannot be traversed by the autonomous industrial vehicle (virtual lanes 76 may be designated as unacceptable if the autonomous machines 16, 18 may not successfully traverse the route due to grade of the proposed road – see at least ¶ [0031]; i.e., exclusion areas are areas with a grade that is too steep).



Regarding claim 6, Moughler further teaches:
wherein generating exclusion areas within the work area boundaries comprises calculating a grade or a change in elevation beyond capabilities of the autonomous industrial vehicle (virtual lanes 76 may be designated as unacceptable if the autonomous machines 16, 18 may not successfully traverse the route due to grade of the proposed road – see at least ¶ [0031]; i.e., exclusion areas are areas with a grade that is too steep).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned surveyor of Baer and Moughler to provide for generating exclusion areas, as further taught by Moughler, to determine if routes are viable or unacceptable without having to physically traverse the route with an autonomous machine (Moughler at ¶ [0003], [0007]).

Regarding claim 10, Baer further teaches:
wherein the optical surveying device comprises an aerial drone (vehicle 210 is an unmanned multi-copter – see at least ¶ [0031]).

Regarding claim 11, Baer further teaches:
wherein the aerial drone comprises: a communication device; a camera; a range finder; and a location sensor (vehicle 210 may include camera 131, laser range finder 232, position sensors 218, such as GPS sensor – see at least Fig. 2; surveyor 101 is communicatively coupled to controller 151 – see at least ¶ [0023]).

viewing landmarks within the work area with the camera (camera 131 captures images or records video – see at least ¶ [0040]); 
reading position signals from the location sensor at the landmarks (surveyor 101 determines a position of the surveyor in space from GPS  sensor – see at least ¶ [0042]);
obtaining distance measurements for the landmarks with the range finder (surveyor 101 collects spatial data relating to real world object via LRF 232 – see at least ¶ [0047]); and
correlating a position signal and a distance measurement with each landmark (the position of the real world object may be determined using position of the surveyor and distance between the surveyor and the target – see at least ¶ [0049]).

Regarding claim 13, Baer further teaches: 
determining an elevation for each landmark from the distance measurement; and determining a latitude and longitude coordinate for each landmark from the position signal (controller 151 may generate an anchor point corresponding to the target – see at least ¶ [0050]; anchor points may be assigned latitude and longitude coordinates and an altitude – see at least ¶ [0028]).

Regarding claim 14, Baer further teaches:
wherein positioning the optical surveying device within the work area comprises flying the aerial drone above the work area (surveyor 101 may be positioned in a desired position – see at least ¶ [0024]; vehicle 210 is an unmanned multi-copter – see at least ¶ [0031]).

Regarding claim 15, Baer further teaches:
operating the aerial drone from a remote control station located in the work area (controller 151 may command surveyor 101 to move and/or capture images or video – see at last ¶ [0023]);
communicating data from the aerial drone to the remote control station using the communication device (surveyor 101 may transmit images or video to controller 151 – see at least ¶ [0023]).

Regarding claim 16, Baer further teaches:
manually flying the aerial drone while simultaneously visually inspecting the work area to establish the work area boundaries (controller 151 may command surveyor 101 to move and/or capture images or video – see at last ¶ [0023]; surveyor 101 may include a camera 131 – see at least Fig. 1l controller detects input from a user while displaying the video to generate a virtual graph, the virtual graph comprising one or more anchor points – see at least ¶ [0027]; controller may generate and display lines between anchor points – see at least ¶ [0028]).

Moughler further teaches:
 automatically generating the three-dimensional terrain map within the work area boundaries (images may be used to determine topology and may be used to generate three-dimensional map – see at least ¶ [0046]);
automatically generating an exclusion area within the work area boundaries from the three-dimensional terrain map (virtual lanes 76 may be designated as unacceptable if the autonomous machines 16, 18 may not successfully traverse the route due to grade of the proposed road – see at least ¶ [0031]; i.e., exclusion areas are areas with a grade that is too steep).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned surveyor of Baer and Moughler to provide for generating terrain maps and exclusion areas, as further taught by Moughler, to determine if routes are viable or unacceptable without having to physically traverse the route with an autonomous machine (Moughler at ¶ [0003], [0007]).

Regarding claim 20, Moughler further teaches:
wherein the work area landmarks comprise movable construction material located within the work area (virtual terrain model of a virtual environment 70 may be constructed using aerial maps – see at least ¶ [0024]; virtual terrain model 74 may depict contours and topography of mine site 12 – see at least ¶ [0024]; i.e., all landmarks, including construction piles, within the work site will be collected in aerial map).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned surveyor of Baer and Moughler to provide for generating terrain maps and exclusion areas, as further taught by Moughler, to determine if routes are viable or unacceptable without having to physically traverse the route with an autonomous machine (Moughler at ¶ [0003], [0007]).

Regarding claim 21, Baer discloses an unmanned surveyor and teaches:
positioning an optical surveying device within a work area (surveyor includes a vehicle for moving within an environment – see at least abstract; surveyor 101 may be positioned in a desired position – see at least ¶ [0024]; surveyor may include a camera 131 – see at least Fig. 1);
controlling the optical surveying device by an operator located at the work area (controller 151 may command surveyor 101 to move and/or capture images or video – see at last ¶ [0023]);
viewing work area landmarks in real time within the work area by the operator via the optical surveying device (controller may display video or images captured by the surveyor – see at least abstract; surveyor 101 may capture video via camera 131 – see at least ¶ [0025]); 
establishing virtual work area markers with associated geographic position data about the work area in real time by the operator using the optical surveying device (controller ;
establishing work area boundaries for the autonomous industrial vehicle within an image of the optical surveying device in real-time by the operator using the optical surveying device (controller may generate and display lines between anchor points – see at least ¶ [0028]; controller may calculate and display and area for a shape created from anchor points – see at least Fig. 9 and ¶ [0108]).

Baer fails to teach generating exclusion areas for the autonomous industrial vehicle within the work area boundaries based on features viewed by the optical surveying device; determining a route for the autonomous industrial vehicle based on the work area boundaries in the image of the work are on the display screen view, the route for the autonomous industrial vehicle limited to locations within the work area boundaries.

	However, Moughler discloses a method for sorting among a plurality of potential route plans for operating an autonomous ground based machine and teaches:
generating exclusion areas for the autonomous industrial vehicle within the work area boundaries based on features viewed by the optical surveying device (virtual lanes 76 may be designated as unacceptable if the autonomous machines 16, 18 may not successfully traverse the route due to grade of the proposed road – see at least ¶ [0031]; i.e., exclusion areas are areas with a grade that is too steep); and
determining a route for the autonomous industrial vehicle based on the work area boundaries in the image of the work area on the display screen view, the route for the autonomous industrial vehicle limited to locations within the work area boundaries (model of work site 12 includes boundaries – see at least Figs. 2-7; virtual lane 76 .

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned surveyor of Baer to provide for generating exclusion areas and determining a route within the work area boundaries, as taught by Moughler, to determine if routes are viable or unacceptable without having to physically traverse the route with an autonomous machine (Moughler at ¶ [0003], [0007]).

Regarding claim 22, Baer discloses an unmanned surveyor and teaches:
positioning an optical surveying device within a work area (surveyor includes a vehicle for moving within an environment – see at least abstract; surveyor 101 may be positioned in a desired position – see at least ¶ [0024]; surveyor may include a camera 131 – see at least Fig. 1);
manually operating the optical survey device to view work area landmarks within the work area (controller 151 may command surveyor 101 to move and/or capture images or video – see at last ¶ [0023]);
manually establishing virtual work area markers with associated geographic position data about the work area using the optical surveying device to interact with the work area landmarks (controller detects input from a user while displaying the video to generate a virtual graph, the virtual graph comprising one or more anchor points – see at least ¶ [0027]; anchor points is a virtual object associated with a real-world position and assigned latitude and longitude coordinates –see at least ¶ [0028]; cursor may be positioned over a location in the video/image to place a flag – see at least Fig. 9 and ¶ [0106]);
utilizing the display screen to establish work area boundaries for the autonomous industrial vehicle from the work area markers within an image of the optical surveying device (controller may generate and display lines between anchor points – see at least ¶ 
communicating geographic position data for the route from the optical surveying device at the work area to [ ] another system (communication interface enables the system to send information to other systems – see at least ¶ [0148]).

Baer fails to teach utilizing the display screen to generate exclusion areas for the autonomous industrial vehicle within the work area boundaries based on topological features viewed by the optical surveying device; utilizing the display screen to view the work area boundaries and the exclusion areas to manually determine a route for the autonomous industrial vehicle to travel within the boundaries of the work area to avoid contact with the exclusion areas while interacting with a surface of the work area; operating the autonomous industrial vehicle to autonomously follow the route; updating the exclusion areas and the geographic position data for the route multiple times in a day using the optical surveying device.

However, Moughler discloses a virtual environment and method for sorting among potential route plans for operating autonomous machine at work site and teaches:
utilizing the display screen to generate exclusion areas for the autonomous industrial vehicle within the work area boundaries based on topological features viewed by the optical surveying device (virtual lanes 76 may be designated as unacceptable if the autonomous machines 16, 18 may not successfully traverse the route due to grade of the proposed road – see at least ¶ [0031]; i.e., exclusion areas are areas with a grade that is too steep);
utilizing the display screen to view the work area boundaries and the exclusion areas to manually determine a route for the autonomous industrial vehicle to travel within the boundaries of the work area to avoid contact with the exclusion areas while interacting with a surface of the work area (graphical depiction 72 of virtual environment 70 on display 50 – see at least Fig. 2 and ¶ [0024]; virtual lane 76 corresponding ;
communicating geographic position data for the route [ ] to the autonomous industrial vehicle at the work area (navigation unit 36 of autonomous machine 16 may receive an intended travel path for machine 16 from a route plan – see at least ¶ [0018]);
operating the autonomous industrial vehicle to autonomously follow the route (route plan may be used to control operation of the autonomous machine 16 – see at least ¶ [0018], [0023]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned surveyor of Baer to provide for generating exclusion areas and boundaries, as taught by Moughler, to determine if routes are viable or unacceptable without having to physically traverse the route with an autonomous machine (Moughler at ¶ [0003], [0007]).

Baer and Moughler fail to teach updating the exclusion areas and the geographic position data for the route multiple times in a day using the optical surveying device. However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)B. In the instant claim, updating exclusion areas and geographic position data is a mere repetition of steps that does not produce a new or unexpected result. Therefore, this limitation has no patentable significance.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baer in view of Moughler, as applied to claim 4 above, and further in view of Stratton et al. (US 2009/0043462 A1, “Stratton”).

Moughler and Loveland fail to teach but Stratton discloses a worksite zone mapping and collision avoidance system and teaches:
converting the [ ] boundaries to a coordinate system (e-fence zones 28, 30, 32 may be created around obstacles and a terrain map is created based on terrain data, location of obstacles and e-fence zones – see at least ¶ [0048]; locations are represented by site coordinates corresponding to their locations on the grid – see at least ¶ [0017]; i.e., e-fence zones are converted to the coordinate system of the terrain map); and 
communicating the [ ] boundaries to a system including driving directions for the autonomous industrial vehicle (for autonomous vehicles, vehicle controller 36 may determine if the vehicle has entered an e-fence zone at step 310 – see at least Fig. 3 and ¶ [0055]; for vehicle controller to perform step 310, the vehicle must have received e-fence zones; controller 36 may autonomously control vehicle to follow commands – see at least ¶ [0034]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned surveyor of Baer and Moughler to provide for converting and communicating boundaries, as taught by Stratton, to control work machines on the worksite to stop from passing through the boundary (Stratton at ¶ [0020]).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moughler in view of Loveland, as applied to claim 3 above, and further in view of Metzler et al. (US 2017/0337743 A1, “Metzler”).

Regarding claim 17, Baer further teaches:
wherein the optical surveying device comprises a heads-up display of an augmented reality headset configured for wearing by an operator (controller 151 may include a headset display 161 configured to display images and video and configured to be worn by a user – see at least ¶ [0022]), the augmented reality headset comprises: a camera; a range finder; an inclination sensor; and a locating device (displaying device may ; 
the augmented reality headset comprises: a camera; [ ]; an inclination sensor; and a locating device (headset frame may be tracked via sensors 310, such as GPS receivers, orientation sensors – see at least Fig. 3 and ¶ [0133]; camera 131 may be positioned to capture images consistent with user’s gaze – see at least ¶ [0134]).

Baer and Moughler fail to teach augmented reality headset comprises: a range finder.

However, Metzler discloses a system and method for referencing a displaying device relative to a surveying instrument and teaches:
wherein the optical surveying device comprises a heads-up display of an augmented reality headset configured for wearing by an operator (a displaying device, such as an optical head-mounted display worn like a pair of eyeglasses, may be used with a surveying instrument – see at least Fig. 1 and ¶ [0101]; a user can target a feature or region and give a command to a UAV to perform a detailed scan – see at least Fig. 7 and ¶ [0128], [0129]), the augmented reality headset comprises: a camera; a range finder; an inclination sensor; and a locating device (displaying device may comprise a camera, a measurement unit for determining position and tilt of the device, and a depth or distance sensor – see at least ¶ [0018]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned surveyor of Baer and Moughler to provide a heads-up display, as taught by Metzler, so that a user remote from the surveying instrument can benefit from a live image from his point of view (Metzler at ¶ [0012]).

Regarding claim 19, Baer further teaches:
wherein the augmented reality headset is operated from a single location within the work area to establish the virtual work area markers (controller detects input from a user while displaying the video to generate a virtual graph, the virtual graph comprising one or more anchor points – see at least ¶ [0027]; controller 151 may be embodied entirely within the headset – see at least ¶ [0022]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Baer in view of Moughler, as applied to claim 21 above, and further in view of Edwards et al. (US 2020/0080851 A1, “Edwards”) and Kraft (US 2019/0357430 A1).

Regarding claim 23, Baer and Moughler to teach the autonomous industrial vehicle comprises a compactor, and the path comprises routing the compactor multiple times over the work area to cover an entirety of the work area within the boundaries and outside of the exclusion areas.

However, Edwards discloses a system and method for controlling machines and teaches:
the autonomous industrial vehicle comprises a compactor (machines present at worksite 100 may include work machines, such as pavers or compactors – see at least Fig. 1 and ¶ [0015]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned surveyor of Baer and Moughler to provide autonomous machines known to be present at a worksite, such as compactors as taught by Edwards, to perform desired operations on the worksite (Edwards at ¶ [0015]).

In addition, Kraft discloses an autonomous grounds maintenance machine with path planning for trap and obstacle avoidance and teaches:
the path comprises routing the [autonomous machine] [ ] over the work area to cover an entirety of the work area within the boundaries and outside of the exclusion areas .

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unmanned surveyor of Baer and Moughler to provide for routing the autonomous machine over the work area but outside of exclusion areas, as taught by Kraft, to prevent the machine from being trapped by an impassable area (Kraft at abstract).

Finally, Kraft does not teach routing multiple times. However, mere duplication has no patentable significance unless a new and unexpected result is produced. See MPEP 2144(VI)(B). Passing a compactor multiple times over an area has the expected result of compacting the soil over which it travels.  Therefore, routing the compactor multiple times over the work area has no patentable significance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/AARON L TROOST/Primary Examiner, Art Unit 3668